       Case: 1:20-cr-00880 Document #: 17 Filed: 01/07/21 Page 1 of 1 PageID #:47




                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 USA

 vs.                                                Case Number: 20 CR 880
                                                    Magistrate Judge Beth W. Jantz


 Maurice Barfield

                                           ORDER

The Government’s Petition for Writ of Habeas Corpus Ad Prosequendum [12] is granted. The
Cook County Department of Corrections is directed to produce the body of Defendant, Maurice
Barfield (1) for a detention hearing before Magistrate Judge Jantz on 01/21/2021 at 1:00 p.m.
Enter Order. The Clerk’s Office is directed to issue the Writ of Habeas Corpus Ad
Prosequendum as to Maurice Barfield (1) to the United States Marshals Service forthwith.



Date: 01/07/2021
                                                   Beth W. Jantz
                                                   United States Magistrate Judge
